 



Exhibit 10.72
AMENDMENT NUMBER TEN
to the
AMENDED AND RESTATED INDENTURE,
dated as of November 25, 2003,
between
OPTION ONE OWNER TRUST 2001-2
and
WELLS FARGO BANK, N.A.
     This AMENDMENT NUMBER TEN (this “Amendment”) is made and is effective as of
this 15th day of March, 2007, between Option One Owner Trust 2001-2 (the
“Issuer”) and Wells Fargo Bank, N.A., as Indenture Trustee (the “Indenture
Trustee”), to the Amended and Restated Indenture, dated as of November 25, 2003
(the “Indenture”), between the Issuer and the Indenture Trustee.
RECITALS
     WHEREAS, the parties hereto desire to amend the Indenture subject to the
terms and conditions of this Amendment.
     NOW THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and the mutual covenants herein
contained, the parties hereto hereby agree as follows:
     SECTION 1. Defined Terms. Any terms capitalized but not otherwise defined
herein shall have the respective meanings set forth in the Indenture.
     SECTION 2. Amendment. Effective as of March 15, 2007, Section 1.01 of the
Indenture is hereby amended by deleting in its entirety the definition of
“Maturity Date” and replacing it with the following:
     “Maturity Date” means, with respect to the Notes, March 14, 2008.
     SECTION 3. Representations. In order to induce the parties hereto to
execute and deliver this Amendment, the Issuer hereby represents to the
Indenture Trustee and the Noteholders that as of the date hereof, after giving
effect to this Amendment, (a) all of its respective representations and
warranties in the Indenture and the other Basic Documents are true and correct,
and (b) it is otherwise in full compliance with all of the terms and conditions
of the Indenture and the other Basic Documents, except to the extent waived by
the Amendment and Waiver, dated as of January 24, 2007 (the “Indenture”),
between the Issuer, Option One Mortgage Corporation, Option One Loan Warehouse
Corporation, Option One Mortgage Capital Corporation, the Indenture Trustee and
Bank of America as majority noteholder.
     SECTION 4. Limited Effect. Except as expressly amended and modified by this
Amendment, the Indenture shall continue in full force and effect in accordance
with its terms. Reference to this Amendment need not be made in the Indenture or
any other instrument or document executed in connection therewith or herewith,
or in any certificate, letter or

 



--------------------------------------------------------------------------------



 



communication issued or made pursuant to, or with respect to, the Indenture, any
reference in any of such items to the Indenture being sufficient to refer to the
Indenture as amended hereby.
     SECTION 5. Fees and Expenses. The Issuer covenants to pay as and when
billed by the Initial Noteholder all of the reasonable out-of-pocket costs and
expenses incurred in connection with the transactions contemplated hereby and in
the other Basic Documents including, without limitation, (i) all reasonable
fees, disbursements and expenses of counsel to the Initial Noteholder and
(ii) all reasonable fees and expenses of the Indenture Trustee and its counsel.
     SECTION 6. Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD
TO THE CONFLICT OF LAWS DOCTRINE APPLIED IN SUCH STATE.
     SECTION 7. Counterparts. This Amendment may be executed by each of the
parties hereto on any number of separate counterparts, each of which shall be an
original and all of which taken together shall constitute one and the same
instrument.
     SECTION 8. Limitation on Liability. It is expressly understood and agreed
by the parties hereto that (a) this Amendment is executed and delivered by
Wilmington Trust Company, not individually or personally, but solely as Owner
Trustee of Option One Owner Trust 2001-2 in the exercise of the powers and
authority conferred and vested in it, (b) each of the representations,
undertakings and agreements herein made on the part of the Issuer is made and
intended not as personal representations, undertakings and agreements by
Wilmington Trust Company but is made and intended for the purpose for binding
only the Issuer, (c) nothing herein contained shall be construed as creating any
liability on Wilmington Trust Company, individually or personally, to perform
any covenant either expressed or implied contained herein, all such liability,
if any, being expressly waived by the parties hereto and by any Person claiming
by, through or under the parties hereto and (d) under no circumstances shall
Wilmington Trust Company be personally liable for the payment of any
indebtedness or expenses of the Issuer or be liable for the breach or failure of
any obligation, representation, warranty or covenant made or undertaken by the
Issuer under this Amendment or any other related documents.
[signature page follows]

2



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
executed and delivered by their duly authorized officers as of the day and year
first above written.

                  OPTION ONE OWNER TRUST 2001-2    
 
                By:      Wilmington Trust Company, not in its         individual
capacity but solely as owner trustee    
 
           
 
  By:        
 
           
 
  Name:        
 
  Title:        
 
                WELLS FARGO BANK, N.A., as Indenture Trustee    
 
           
 
  By:        
 
           
 
  Name:        
 
  Title:        

[Signature Page to Amendment Ten to Amended and Restated Indenture]

3